SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

525
CA 16-00084
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND SCUDDER, JJ.


DAVID WEGMAN, DOING BUSINESS AS ANGELS IN
YOUR HOME, PLAINTIFF-RESPONDENT,

                      V                                          ORDER

MARCO ALTIERI, JEAN PIERRE GARVEY, JAIDY
ROSARIO-DELGADO, DANIELA ROSARIO-DELGADO,
MOLLY SLIFER, SEAN O’BRIEN, ELISA HECKATHORN,
BEYRI PAYAMPS-DELGADO, AND GLIDEDOWAN LLC,
DOING BUSINESS AS ALL AMERICAN HOME CARE,
DEFENDANTS-APPELLANTS.


WOODS OVIATT GILMAN LLP, ROCHESTER (F. MICHAEL OSTRANDER OF COUNSEL),
FOR DEFENDANTS-APPELLANTS.

LECLAIRRYAN, A PROFESSIONAL CORPORATION, ROCHESTER (RICHARD A. MCGUIRK
OF COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Matthew
A. Rosenbaum, J.), entered January 15, 2016. The order, insofar as
appealed from, granted in part plaintiff’s motion for a preliminary
injunction and required plaintiff to post an undertaking in the amount
of $50,000.

     It is hereby ORDERED that the order, as modified by order of this
Court entered February 29, 2016, is unanimously affirmed without costs
for reasons stated in the amended decision at Supreme Court.




Entered:    April 28, 2017                      Frances E. Cafarell
                                                Clerk of the Court